Citation Nr: 1757602	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-15 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Propriety of the reduction in the rating for herpes from 60 to 10 percent, effective November 22, 2011.


REPRESENTATION

Appellant represented by:	An attorney with the Public Law Center


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 2002 to September 2007.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a November 2011 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), which reduced (from 60 to 10 percent) the rating for herpes, effective November 22, 2011.  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.  In August 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the record. 


FINDINGS OF FACT

1.  The reduction in the rating for herpes from 60 percent to 10 percent effective November 22, 2011, did not result in a reduction or discontinuance of compensation payments that were being made (both prior to, and following, the reduction, the combined rating for the Veteran's service-connected disabilities was 90 percent); therefore, the notice provisions of the regulation governing compensation rating reductions do not apply. 

2.  At the time of the reduction, the medical evidence of record did not support a conclusion that the prescribed systemic medication the Veteran takes daily is not like, or similar to, a corticosteroid or immunosuppressant. 


CONCLUSION OF LAW

The reduction of the rating for herpes from 60 percent to 10 percent, effective November 22, 2011, was not supported by the factual record, and was not proper; restoration of the 60 percent rating is warranted.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 4.118, Diagnostic Code (Code) 7820-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed.  Because this decision grants the benefit sought (restores a 60 percent rating for herpes), and because criteria governing rating reductions include their own specific notice provisions, there is no need to discuss the impact of the VCAA on this matter.  

During the August 2017 videoconference hearing, the undersigned advised the Veteran of what is needed to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

As a general rule, when a Veteran's rating is reduced VA must abide by specific procedural protections that apply.  38 C.F.R. § 3.105(e).  At the time of the November 2011 rating decision, the regulation provided that where the reduction in evaluation of a service-connected disability or employability status was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance would be prepared setting forth all material facts and reasons.  The beneficiary would be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and would be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Generally, if additional evidence was not received within that period, a final rating action would be taken and the award would be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expired. 

A November 2011 rating decision reduced [without first proposing a reduction] the Veteran's rating for herpes from 60 percent to 10 percent and for his cervical spine disability from 10 percent to 0 percent, each effective the date of the decision.  The RO also granted service connection and some increased ratings for other disabilities, all effective May 11, 2010.  This resulted in an increase in the combined rating for the Veteran's service disabilities to 100 percent effective May 11, 2010, and resumption of a 90 percent from November 22, 2011 (the effective date of the reduction at issue).  Generally speaking, if a rating decision reduces the rating for a disability, but at the same time awards service connection or an increased rating for another disability which effectively cancels out the effect of the reduction on the Veteran's combined disability rating, the notice mandated in 38 C.F.R. §  3.105(e) is not required.  VAOPGCPREC 71-91 (Nov. 7, 1991).  Here, while there was a reduction in the rating for herpes, due to the other grants that reduction did not result in a decrease in the Veteran's compensation.
 
The Board notes that the actions taken in the November 22, 2011 rating decision created a retroactive increase in the Veteran's combined overall rating from May 11, 2010 to November 21, 2011, with the Veteran returning to 90 percent when the reductions became effective.  In other words, if not for the reduction of the skin disability from 60 percent to 10 percent effective November 22, 2011, the Veteran would have continued to be in receipt of an overall combined rating of 100 percent as opposed to the combined 90 percent rating he received starting November 22, 2011.  Thus, the question becomes whether this purely retroactive award of a combined 100 percent rating, which then fell back to 90 percent as of the effective date of the reduction, triggered the duty to comply with 38 C.F.R. § 3.105(e).
 
In interpreting 38 C.F.R. § 3.105(e), both the United States Court of Appeals for Veterans Claims (CAVC) and VA General Counsel have recognized that the notice and 60 day grace period required under 38 C.F.R. § 3.105(e) are largely economically motivated, as opposed to being rooted in legal due process.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (citing the legislative history of 38 C.F.R. § 3.105(e)); VAOPGCPREC 71-91 (Nov. 7, 1991).  Based on the reasoning that 38 C.F.R. § 3.105(e) is largely designed to notify veterans in advance of a pending reduction in their monthly compensation so that they may either prepare accordingly or contest the reduction, CAVC has determined that the due process required in 38 C.F.R. § 3.105(e) does not apply in some situations where a Veteran was retroactively and temporarily assigned a higher combined rating, and then reduced back down to the rating assigned prior to the increase.  Specifically, CAVC has found that the requirements of 38 C.F.R. § 3.105(e) do not apply to staged ratings where the Veteran is granted an increased rating and then simultaneously staged down or to the award of temporary total ratings under 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30. O'Connell, 21 Vet. App. at  93-94.  Thus, to this point 38 C.F.R. § 3.105(e) has not been considered to apply to retroactive awards of combined or individual 100 percent ratings, as long as the Veteran is returned to at least the level of compensation he was at prior to the temporary increase.  O'Connell, 21 Vet. App. at  93.
 
The Board finds that compliance with the notice provisions of 38 C.F.R. § 3.105(e) was not required in this matter.  The Veteran was at a combined 90 percent prior to the awards, was retrospectively increased to 100 percent, combined, effective May 11, 2010, and then returned to his 90 percent rating effective November 22, 2011, the date of the reduction.  Hence, there was no reduction in monthly compensation he was receiving, and he is exactly where he was compensation-wise when he started the appellate process.  Id.  Further, the award of the 100 percent combined rating was retrospective in nature and therefore this is not a situation where the Veteran had developed reliance on that level of compensation and would have needed to prepare for a different level of compensation or contest the loss of that level of compensation. 

Regarding the actual merits of the reduction, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  See Brown v. Brown, 5 Vet. App. 413 (1993)(wherein CAVC provided guidance for adjudications involving rating reductions.  Noteworthy in that guidance is the admonition that when any change in evaluation is made the rating agency should assure itself that there has been an actual change in the condition and that to warrant a reduction it must be determined "that an actual improvement in disability occurred" (in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced). See also 38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Code 7806 a 10 percent rating is assigned for involvement of at least 5, but less than 20, percent of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating requires involvement of more than 40 percent of the entire body or exposed areas, or constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118.  Generally, the application of topical corticosteroids does not mean systemic therapy, "particularly if those uses of topical corticosteroids affect only the area to which they are applied." Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On August 2007 VA examination, the Veteran reported symptoms of oozing, itching, crusting, shedding and blisters.  He reported that the disorder had existed for several years, his symptoms flared-up once a month and lasted for one week, and he had 8-10 attacks in the past year.  He took Acyclovir.  On examination, a herpes rash was not found; the diagnosis was herpes simplex virus. 

On July 2010 VA examination, the Veteran reported that the herpes rash was on his nose and in the suprapubic area.  He reported that symptoms occurred at least twice per month with each occurrence lasting 4-5 days.  He had taken Acyclovir twice a day for the last 5 years.  There were no signs of acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis present.

At the August 2017 videoconference hearing, the Veteran testified that he took prescribed Acyclovir for his herpes daily to keep it from flaring up and non-symptomatic. 

In determining the propriety of a reduction, it must be found generally whether or not a reduction of the rating generally was supported by evidence of record at the time of the reduction. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  To warrant a reduction of the rating for herpes from 60 percent to 10 percent evidence in the file would have to support a conclusion that the medication prescribed to the Veteran for herpes was not like or similar to a corticosteroid or an immunosuppressant.  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).  

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates that Acyclovir was not like or similar to a corticosteroid or an immunosuppressant.  Notably, the August 2007 VA examiner noted that the herpes rash was not present, and the July 2010 VA examiner noted that there were no signs of acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis, but the Veteran reported on each examination that he took the antiviral medication Acyclovir daily to keep the herpes rash from flaring up.  In a November 2011 rating decision, the RO determined that Acyclovir was an antiviral medication and was 
not in the class of corticosteroids or immunosuppressive drugs, and therefore did not meet the requirement for a 60 percent rating.  However, the RO came to this conclusion without requesting a medical opinion, and there is no medical evidence in the record to support that conclusion.  It is not in dispute that Acyclovir is a systemic (and not a topical) medication.  And it is also not in dispute that the Veteran took it daily (required constant therapy) throughout to forestall flare-ups of the herpes.  Thus, the effect of the Acyclovir was similar to that from an immunosuppressive.  The reduction is reasonably shown to not been sufficiently supported by evidence in the record.  Therefore, restoration of the 60 percent rating is warranted.


ORDER

The appeal seeking restoration of a 60 percent rating for herpes is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


